


 

EXHIBIT 10.28

 

Compensatory Arrangements with Executive Officers

 

Base Salary

 

                The current annual base salaries of each of the executive
officers of PLC Systems Inc. (the “Company”) are as follows:

 

Mark R. Tauscher, President and Chief Executive Officer

 

$

310,247

 

 

 

 

 

James G. Thomasch, Senior Vice President of Finance and Administration,
Chief Financial Officer and Treasurer

 

$

194,776

 

 

 

 

 

Dr. Robert I. Rudko, Chief Scientific Officer

 

$

214,454

 

 

 

 

 

Vincent C. Puglisi, Managing Director, International

 

$

161,537

 

 

 

 

 

Kenneth J. Luppi, Vice President of Operations

 

$

164,625

 

 

Cash Bonus Compensation

 

On February 13, 2008, the Compensation Committee of the Company’s Board of
Directors approved the bonus arrangements for its executive officers for 2008.

 

Messrs. Tauscher, Thomasch and Luppi and Dr. Rudko will each receive a bonus
based (i) 70% on the attainment of defined milestones related to patient
enrollment during the fiscal year ending December 31, 2008 in the U.S. pivotal
clinical trial for the Company’s RenalGuard System, (ii) 25% on the attainment
of defined milestones during the fiscal year ending December 31, 2008 related to
patient enrollment in the Company’s clinical trial for the RenalGuard System in
Italy and sales of disposable RenalGuard products in Italy, and (iii) 5% on the
financial performance of the Company’s transmyocardial revascularization (“TMR”)
business during the fiscal year ending December 31, 2008.  The target bonus
payment for Mr. Tauscher is 50% of his base salary, for Mr. Thomasch is 40% of
his base salary, and for Mr. Luppi and Dr. Rudko is 30% of each of their
respective base salaries.  The bonus payments may be adjusted downward if the
Company does not attain the defined milestones or the financial performance of
the Company’s TMR business does not meet the targets, and the bonus payments may
be adjusted upward if the defined milestones related to patient enrollment in
the U.S. pivotal clinical trial are exceeded.

 

                Mr. Puglisi will receive a bonus based (i) 75% on the financial
performance of the Company’s international business during the fiscal year
ending December 31, 2008 and (ii) 25% on the attainment of defined milestones
during the fiscal year ending December 31, 2008 related to patient enrollment in
the Company’s clinical trial for the RenalGuard System in Italy and sales of
disposable RenalGuard products in Italy.  The maximum bonus payment for
Mr. Puglisi is 30% of his base salary.

 

Other Compensation

 

                Mr. Tauscher and Mr. Thomasch each currently receive an annual
car allowance of $12,000.  Mr. Luppi, Mr. Puglisi and Dr. Rudko each currently
receive an annual car allowance of $6,000.

 

                The Compensation Committee may also, from time to time, award
each of the executive officers compensation in the form of stock options granted
under the Company’s 2005 Stock Incentive Plan.

 

--------------------------------------------------------------------------------
